IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


BYRON JACKSON,

              Petitioner,

v.                                                     Case No. 5D16-435

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed April 1, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Lanitra Sanchez-Moore,        Tampa,    for
Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the March 6, 2015, order

denying Motion for Postconviction Relief in Case No. 09-CF-003376, in the Circuit Court

in and for Lake County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

LAWSON, C.J., ORFINGER, EVANDER, JJ., concur.